 GULF COAST PORTLAND CEMENT47Gulf Coast Portland Cement Co.andUnited Ce-melit,Lime and Gypsum Workers InternationalUnion,AFL-CIO. Case 23-CA-2539January 9, 1968DECISION AND ORDERBY MEMBERS FANNING, JENKINS, AND ZAGORIAOn November 9, 1967, Trial Examiner John P.von Rohr issued his Decision in the above-entitledproceeding, finding that the Respondent had not en-gaged in unfair labor practices as alleged in the com-plaint and recommending that the complaint bedismissed, as set forth in the attached Trial Ex-aminer's Decision. Thereafter, the General Coun-sel filed exceptions to the Trial Examiner's Deci-sion and a supporting brief. The Respondent filedlimited cross-exceptions to the Trial Examiner'sDecision and a brief in support thereof and inanswer to the General Counsel's exceptions to theTrial Examiner's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed, The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs, and the entire record in the case, and herebyadopts the findings,' conclusions, and recommenda-tions of the Trial Examiner.herein called the Respondent or the Company, allegingthat it had discharged employee James W. Goodman inviolation of Section 8(a)(3) and (1) of the National LaborRelations Act, as amended, 51 Stat. 136, herein called theAct. The Respondent's answerdeniesthe allegation ofunlawful conduct alleged in the complaint.Pursuant to notice, a hearing was held before Trial Ex-aminer John P. von Rohr in Houston, Texas, on June 27,1967. All parties were represented by counsel and wereafforded opportunity to adduce evidence, to examine andcross-examine witnesses, and to file briefs. Briefs havebeen received from the General Counsel and the Re-spondent and they have been carefully considered.'Upon the entire record in this case and from my obser-vation of the witnesses, I hereby make the following:FINDINGS OF FACT AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTThe Respondent is a corporation licensed to do busi-ness in the State of Texas, with its principal office andplace of business in Houston, Texas, where it is engagedin the manufacture and sale of Portland cement. Duringthe 12 months preceding the hearing herein, the Respond-ent purchased and received goods valued in excess of$50,000, which goods were shipped directly to it frompoints and places outside of the State of Texas. Duringthe same period, it sold and shipped goods valued in ex-cess of $50,000 from its Houston, Texas, plant to pointsand places outside the State of Texas.The Respondent concedes, and I find, that it is engagedin commerce within the meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDUnited Cement,Lime and Gypsum Workers Interna-tionalUnion,AFL-CIO,is a labor organization within -the meaning of Section 2(5) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and hereby or-ders that the complaint herein be, and it hereby is,dismissed.'General Counselhas excepted to certain of the Trial Examiner'scredibilityfindingsAs the clear preponderance of the relevant evidencedoes not persuade us that the Trial Examiner's resolution of credibility is-sues was incorrect,we find insufficient basis for disturbing his credibilityfindingsStandard Dry Wall Products,Inc.,91NLRB 544, enfd 188F.2d 362 (C A. 3)TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJOHN P. VON ROHR, Trial Examiner: Upon a charge,duly filed, the General Counsel of the National LaborRelations Board, by the Regional Director for Region 23(Houston, Texas), issued a complaint on December 23,1966, against Gulf Coast Portland Cement Company,III.THE UNFAIR LABOR PRACTICESA. The FactsJames W. Goodman, the alleged discriminatee herein,started work for the Houston Shell & Concrete Companyon June 26, 1957. Houston Shell and the RespondentCompany are commonly owned and are both under thepresidency of Mr. E. B. Good. In 1962 certain employeesof Houston Shell were given an opportunity to transfer tothe Respondent Company, which was then commencingoperations, if they so desired. Goodman was one of theemployees to voluntarily accept such a transfer and hebegan working in the Respondent's maintenance depart-ment in May 1962. He continued to work there until Oc-tober 14, 1966, at which time he was discharged.The Union commenced an organizational campaignamong Respondent's employees in the early part of Sep-tember 1966.2 Goodman was among the first employeesto be in contact with the Union and he thereafter becamean active union adherent. In addition to soliciting em-ployees for union membership, which activities occurred1The Respondent's unopposedmotion tocorrect the transcript, whichismade a part of the record herein, is hereby granted.2The campaignculminatedwith the Unionwinning an election con-ducted on November 18, 1966.169 NLRB No. 8 48DECISIONSOF NATIONALLABOR RELATIONS BOARDat the plant during nonworking time and also includedvisits to the homes of employees, Goodman was I of 12members appointed on the Union's organizing commit-tee.3 It is undisputed that on September 8, 1966, theUnion notified the Respondent by letter of the namesof the 12 employees,includingGoodman's, who com-prised the organizing committee.The incident which is asserted by the Respondent asthecause for Goodman's discharge occurred onThursday, October 6, 1966. As was their customarypractice, a group of employees gathered before work inthe morning in a small coffeeroom above the electricalshop to have coffee. On this morning the group includedemployees Goodman, Danny Villarreal, George Huling,ClintonHolder, LeonardBeason,Boyd Martin, andReginald Hocutt. During the discussion which ensued,someone brought up the subject of the Union. While thereis some variance in the testimony as to details, there is nodispute as to the substance of the discussion which fol-lowed. Thus, upon mention of the Union, Goodmanstated that he thought the Union had enough backers toget in the plant. Employee Villarreal thereupon statedthat even if this were true, this did not mean that theUnion would necessarily get a contract. Goodman repliedthat they were prettysure of gettinga contract, but if theyhad to, they would put up a picket line. Villarreal thenspoke up and said that the State of Texas had a right towork law and that he would cross any such picket line.EmployeeHulingdeclared that he would, too. Goodmanthereupon said that anyone who crossed the picket linewould be beat up. Aggravated by this remark, Huling atthis point asked Goodman to "come downstairs and takecare of that now." Goodman declined, stating that itwould not be he, but that it would be someone from theUnion unknown to anyone who would do the beating up.The conversation among the employees thereupon brokeup, with Goodman stating he had better "hush up" andthat whatever he said might be taken to the office beforethe day was over.4B. J. Showalter, Respondent's operations manager,testified that on the following Monday or Tuesday (Oc-tober 10 or 11) he was advised by Bill Hess, the opera-tions supervisor, that "there had been a threat made byGoodman in the electrical coffee shop." According toShowalter, Hess stated that he heard about the matterfrom Mr. Fry, the purchasing agent, who had learnedabout it through overhearing a conversation between em-ployees Huling and Holder. Showalter testified that dueto a problem with the Company's rotary kiln he was notable to check the matter immediately, but that he did talktoHolder either lateMonday or early Tuesday.Showalter said that at this time "I asked Mr. Holder if hehad heard this thing. He said `Yes."' He thereupon askedHolder if he wouldgive anaffidavit, but told him that3There were approximately 60 maintenance and production employeesemployed by the Respondent during the period relevant hereto.4Testifying to the above conversation, Goodman and Hocutt werecalled as witnesses for the General Counsel. Testifying to the same con-versation as witnesses for the Respondentwere Landrum,Huling,Holder, and Villarreal. From a composite of the testimony, I have setforth above the conversation as I am best persuaded that it occurred.However,in view of the admission by Goodman in his prehearing af-fidavit that"that morning(October 6)when I was supposed to have madethe threat,I just don't remember what I said,"I have given little weight toGoodman's version of the conversation as testified to by him at the hear-ing. It may be noted that Goodman also stated in his affidavit,"I couldhave said that someone from the Union we didn't even know would be thesuch a statement would be voluntary and that he wouldgive him a day or two to think it over. During this conver-sation Holder furnished the names of Huling and Villar-real as having been present on October 6.Within the next several days, Sam Meason, theRespondent's controller, secured written statements fromHolder, Huling, and Villarreal concerning the October 6incident.5On Thursday, October 13, Showalter con-sulted with Respondent's attorney, James J. Loeffler, andtold him he thought Goodman should be discharged, butthat he first wanted to clear this with Company PresidentE. B. Good. Showalter testified that he talked to Pre-sident Good on October 14, apprised him of the Good-man situation, and recommended that Goodman bedischarged. According to Showalter, Good agreed withthe recommendation and told him not to delay thedischarge any further.About the end of the day on October 14, Goodman,Huling,Holder,andVillarrealwere called intoShowalter's office. Showalter testified that he had the af-fidavits of Huling, Holder, and Villarreal before him. Hetestified that he took one of the affidavits (he did not re-call which one) and in the presence of the employees readto Goodman the first paragraph of the statement which,he said, contained the alleged threat made by Goodman.In testifying to this conversation, Showalter did not referto the affidavit which he said he read to Goodman,6 buthe testified that in substance the statement which he readto Goodman stated, "We will put a picket line around theplant, anyone that crosses it will get beat up." Showaltersaid that he then asked Goodman if he had made such astatement, and that Goodman admitted that he had. Ac-cording to Showalter, he then told Goodman that he"didn't want there to be any doubt about it whatsoever"and that he asked Goodman for the second time if he hadmade the statement. Showalter said that Goodman againaffirmed that he had. At this point Showalter told Good-man that the Company would not tolerate threats and ad-vised him that he was discharged. While there is nomaterial dispute concerning this part of the dischargeconversation,7 there is a conflict in the testimony as towhat transpired between Showalter and Goodman afterthe other employees then left the office. Goodmantestified that he asked to speak to Showalter for a momentafter the others had left and that Showalter granted himpermission to do so. It was Goodman's testimony that atthis point, "I told Mr. Showalter I was sorry, that if Iknew this union was going to make me lose my job, Ididn't know whether I would mess with it or not." Hesaid that he then asked Showalter for a second chance,but that Showalter replied, "I can't give you a secondchance, it's out of my hands." According to Goodman, hethen asked Showalter, "Whose hands ! is it in, Mr.Goods?" but that Showalter replied "he didn't know."one to whip anyone crossing our picket line. I just don't know."5Testimony of Showalter. Meason did not testify as to his taking thesestatements from these employees.6Respondent's attorney indicated that he did not have the affidavit(s)with him at the hearing.7Concerning his conversation with Showalter in the presence of thethree employees, Goodman testified that Showalter asserted that, "Thesethree men have come forth and signed an affidavit you threatened to beatthe hell out of them if they crossed the picket line." Goodman said that heresponded with the statement, "No, sir, I said they would get their buttswhipped for crossing it." Goodman testified that Showalter then asked thequestion for the second time and that he gave the same answer. GULF COAST PORTLAND CEMENT49Goodman further testified that during the conversationShowalter stated that the Company could not condoneany violence or threats and that "there was just no roomfor a union in the company." He responded, he said, withthe statement that "It looks like there may have to beroom in the Company for a union." Additionally, Good-man testified that at one point in the conversationShowalter told him, "I know you are on the OrganizingCommittee, because we have a letter from the Union withyournameon it showing [you are a] representative of theUnion and a plant organizer." His testimony, however,was confusing as to the context in which the latter state-ment was allegedly made.As to the conversation which occurred between Good-man and himself after the other employees had left,Showalter testified that the only mention of the Union byGoodman was a statement by him that "if he knew his as-sociation with the Union would cost him his job, hewouldn't have gotten in it." Showalter denied that hemade any statement to the effect that there was no roomin the Company for a union. I credit this denial byShowalter. The testimony reflects that Showalter con-sultedwith Respondent's attorney before dischargingGoodman and that he was quite aware that it was neces-sary to proceed with caution in dealing with any laborrelations problem that might arise during the Union's or-ganizing campaign. I just cannot believe that Showalterwould permit himself to make any statement while ter-minating Goodman, that could be construed as relatingthis employee's discharge to Company opposition to theUnion. I also credit Showalter's denial that during theconversation he told Goodman that he knew Goodman tobe on the Union's organizing committee.8This completes the facts as to Goodman's discharge.However, in support of Goodman's case and for the pur-pose of showing Company hostility to the Union, theGeneral Counsel introduced in evidence the followingnoticewhich concededly was posted on Respondent'sbulletin board the afternoon of September 28 and themorning of September 29, 1966.TO:ALL PRODUCTION AND MAIN-TENANCE EMPLOYEESFROM: E. B. GOODWith our permission, the National Labor RelationsBoard, an impartial governmental agency, will con-duct an election in our plant lunchroom between 3:00to 5:00 p.m. on the afternoon of Friday, November18, 1966.All production and maintenance employees includingleadmen, laboratory technicians and plant clericalemployees will be eligible to vote.The payroll period for voting eligibility is the payrollperiod ending at 8:00 a.m. on Monday, October 3,1966.This election will decide whether or not you wish tobe represented solely and exclusively by the gypsumworkers' union. It is our experience that the unionhas no real interest in you or your families, but areonly interested in the monthly union dues, assess-ments and other monies that such bosses expect tocollect from you.Your company is wholeheartedly opposed to thegypsum workers' union and feels very strongly thatyou do not need a union in our small plant. The unioncannot make good on their promises to you, and theywill only cause conflict and trouble and will not helpanyone.We are sure that most of you are good, loyal em-ployees and do not wish to give up all of your in-dividual rights to this so-called union. To those fewemployees who now appear to be interested in theunion, we can only suggest that, if they want to giveup all individual rights to the union, they should goget a job somewhere else where they will be just anumber and not a person. Your company will con-tinue to be completedly fair with all of you, and wedo not want the union here.We ask all of the many loyal employees to help us de-feat the union.Let's keep the union where it belong- OUT. ANO vote on November 18th means nounion.B.Additional Facts; ConclusionsIt is the contention of the General Counsel that Good-man's statement concerning the effect of a picket line ifthe Union were selected and if a strike occurred was of aspeculative nature and therefore did not really constitutea threat. I connot agree, Having found that Goodmanmade an unequivocal statement that employees who at-tempted to cross a picket line would be beat up bysomeone from the Union, in the event a picket line everwere established, I think it clear that this statement mustbe viewed as a threat to the employees who were presentwhen the statement was made.9 Nevertheless the issueremains, as alternatively raised, whether the Respondentin fact discharged Goodman for making the threat orwhether Respondent seized upon the threat as a pretextfor ridding itself of this member of the organizing commit-tee.The pros and cons of this case are exceedingly close.Considering first the evidence in favor of the GeneralCounsel, it is of some significance that Goodman was anemployee of longstanding (over 9 years), and that hisrecord throughout his employment was a good one.Goodman credibly testified that he had never been laidoff and that he never before had been reprimanded orwarned for any misconduct. The very length of his em-ployment tenure in itself is clearly indicative that theCompany was satisfied with his work performance. Thus,even though Goodman's threat rendered him chargeablewith misconduct, it might be argued, in view of Good-man's record and since this was his first offense, thatRespondent might well have been satisfied to warn orotherwise reprimand Goodman without resorting to the8 I do, however, credit Goodman's uncontroverted testimony that heasked Showalter for a second chance, but that Showalter refused.ICfPascow Steel Corporation,163 NLRB 572,Gulf Container Cor-poration,161 NLRB 734. 50DECISIONSOF NATIONALLABOR RELATIONS BOARDextreme penalty of discharge.10 When this is coupled withthe fact thatRespondentwas strongly opposed to theUnion and tothe organizationalactivities of its em-ployees, it cannot be said that Respondent's motive indischargingthis active union adherent is not open toquestion."Turning to the other side of the case,it is inRespond-ent's favor that, notwithstanding its strongly stated op-positionto the Union, it did not, throughout the Union'sorganizing campaign,engage inany conduct which inter-fered with, restrained, or coerced the rights of employeesguaranteedunder Section 7 of the Act.12 Goodman, onthe other hand, admittedly made the threat that, if a picketline were established, employees who attempted to crossitwould be beat up. The effect of this threat upon the em-ployees to whom it was made might well be consideredparticularly grave in view of the fact that Goodman wasa member of the Union's organizingcommittee.'3 TheRespondent was aware that Goodman occupied this posi-tion and undoubtedly so were the employees. It canhardly be argued that an employer, as here, must toleratecoercivestatementsmade by employee organizers to"Showalter testified that the Respondent maintained a set of rules, ap-parently set forth in a handbook which is distributed to new employees,which setsforthsome type of a warning system for certain offenses. How-ever' the rules were not introduced in evidence and the record does notreflect the nature of any such warning procedure or the offenses whichmay be involved.While the Respondent well may have introduced thehandbook of rules for such bearing as it may have upon the case, I thinkthe burden here was upon the General Counsel to establish, if he could,that Goodman's discharge wasnotin keeping with Respondent's rules andpractices.This he failed to do.In the above connection,the General Counsel arguesthatRespondent'saction in discharging Goodman for having made a threat was inconsistentwith its failure to take any action against employee George Hulingbecause of Huling's "threat"to take Goodman outside. In the context ofthe entire conversation,as heretoforeset forth,I think it clear that Hul-ing's statement was not a "threat"in the same sense as was Goodman's,but rather was a spontaneous reaction by him to the statementby Good-man which immediately preceded it. If anything,this reaction by Hulingreflects that he indeed took Goodman's statement seriously.other of its employees during the course of an organiza-tional campaign. While the case is not free from doubt,upon the entire record, I am persuaded that any inferencethat Goodman was discharged because of his union ac-tivity is no greater than the inference that Respondentdischarged this employee because of the unprotected ac-tivitiy in which he engaged on October 6, 1966. On thisstate of the record, I do not believe that the GeneralCounsel has established by the requisite preponderanceof the evidence that Goodman was discharged in viola-tion of the Act. It is, accordingly, recommended that thecomplaint be dismissed in its entirety.CONCLUSIONS OF LAW1.The Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within the mean-ing of the Act.3.The Respondent has not engaged in unfair laborpractices within the meaning of Section 8(a)(3) and (1) ofthe Act.Ihave not overlooked the evidence pertaining to an incident betweenemployee Hocutt and his foreman,Pat Caldwell.However, I find thismatter to betrivialand irrelevant and do not deem it necessary to discussit. It is not mentioned in the General Counsel's brief.11That Respondent was hostile to the Union is manifested in the noticeto employees, heretofore set forth, in which Respondent not only statedthat it was "wholeheartedly opposed"to the Union, but in which it wentso far as to suggest that those employees interested in the Uniom mightseek employment elsewhere.12TheRespondent of course had a perfectly legal right to oppose theUnion as long as it did so without the commission of any unfair labor prac-tices.As to the notice posted by the Respondent on September 28 and 29,itmay be noted here that the complaint does not allege, or does theGeneral Counsel contend, that the notice or any statement therein isviolative of the Act. However, as has been indicated, I have consideredthe notice as evidence of Respondent's hostility to the Union, this a rele-vant element to the issue herein.13 I do not deem it necessary to decide Respondent's contention thatGoodman was an agent of the Union.